Case 21-71005-SCS   Doc 1   Filed 05/10/21 Entered 05/11/21 09:35:41   Desc Main
                            Document      Page 1 of 9
Case 21-71005-SCS   Doc 1   Filed 05/10/21 Entered 05/11/21 09:35:41   Desc Main
                            Document      Page 2 of 9
Case 21-71005-SCS   Doc 1   Filed 05/10/21 Entered 05/11/21 09:35:41   Desc Main
                            Document      Page 3 of 9
Case 21-71005-SCS   Doc 1   Filed 05/10/21 Entered 05/11/21 09:35:41   Desc Main
                            Document      Page 4 of 9
Case 21-71005-SCS   Doc 1   Filed 05/10/21 Entered 05/11/21 09:35:41   Desc Main
                            Document      Page 5 of 9
Case 21-71005-SCS   Doc 1   Filed 05/10/21 Entered 05/11/21 09:35:41   Desc Main
                            Document      Page 6 of 9
Case 21-71005-SCS   Doc 1   Filed 05/10/21 Entered 05/11/21 09:35:41   Desc Main
                            Document      Page 7 of 9
Case 21-71005-SCS   Doc 1   Filed 05/10/21 Entered 05/11/21 09:35:41   Desc Main
                            Document      Page 8 of 9
Case 21-71005-SCS   Doc 1   Filed 05/10/21 Entered 05/11/21 09:35:41   Desc Main
                            Document      Page 9 of 9
